Title: To George Washington from Jonathan Trumbull, Sr., 14 October 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
New Haven Octr 14. 1776

By Capt. Tinker, am inform’d of the Misfortune and Situation of the Row Gallies sent into the Continental Service from this

State—and as Circumstances are alter’d respecting them, since my last to you on the Subject of dismissing their Crews and Arms, must again request your Attention to that Matter—That the Crew of the Crane, Capt. Tinker, who escaped, may be dismissed and admitted to return to the Employment of this State, and that if the Crews of the other two Gallies can be of no further Service to you, they likewise may be dismissed, of one or both, as you see fit, as we can employ them to advantage on Board our arm’d Vessels fitting out, into which Service they are desireous of entering—The Gallies being employ’d in the Service of the Continent are esteemd to be at the Continental Care & Risque—This State readily Submit to your Excellencys Direction what is requisite & proper relative to the Men and their Arms. I Am with Esteem & Respect Sir your most Obedt humble Servt

Jonth; Trumbull

